     Case 19-22837     Doc 25   Filed 09/25/19 Entered 09/25/19 12:21:45       Desc Main
                                  Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

        IN THE MATTER OF                       IN PROCEEDINGS
                                               UNDER CHAPTER 13
        JOHN W. BURKE, JR..
        PATRICIA A. LEAF BURKE,                NO. 19-22837
                                               JUDGE: Schmetterer,
                       DEBTOR

                     OBJECTION TO CONFIRMATION OF THE PLAN

         NOW COMES the Movant, Wells Fargo Bank, N.A., by and through its attorneys,

Shapiro Kreisman & Associates, LLC, and states as follows:

1.       This case was filed on August 13, 2019. On August 27, 2019 Debtors filed a plan.

2.       Movant, a secured party in interest, holds a note (or services a loan) secured by

a mortgage on the real property located at 10420 Pineneedles Drive, New Port Richey,

FL 34654 dated September 7, 2011.

3.       The pre-petition arrearages due the Movant total $1,101.71.

4.       The Debtors’ plan provides that the Trustee is to pay the Movant $0.00 as and for

its arrearage claim.

5.       The post-petition payment due the Movant is $830.66 per month.

6.       The Debtors’ plan provides for the Debtors to pay the Movant a total sum of

$68,449.00, without interest and without allowance for property taxes or hazard insurance

premiums, and in monthly payments in the amount of $841.00 per month.

7.       That the Debtors’ plan would need 82 months to pay $68,449.00 at the rate of

$841.00 monthly.

8.       That the note from Debtors to Movant , and secured by the mortgage on the

aforementioned real property, provides for annual interest at the rate of 5.375 percent, but

the Debtors’ plan provides for no interest to be paid.
     Case 19-22837    Doc 25    Filed 09/25/19 Entered 09/25/19 12:21:45 Desc Main
                                  Document       Page 2 of 2
9.       That the funds paid to Movant are insufficient insofar as no escrow is being offered

to Movant to pay property taxes as they accrue or hazard insurance to protect the interest

of Movant in said real property.

10.      The proposed plan impermissibly modifies the rights of Movant to receive all

funds due it, thereby violating 11 U.S.C. §1322(b)(2) and 11 U.S.C. §1322 (b)(5).

11.      Such violations render the plan unconfirmable as a matter of law.

         WHEREFORE, Wells Fargo Bank, N.A. prays that confirmation of the plan be

denied and for such other relief as the Court deems just.



                                     Respectfully submitted,

                                     _/s/ Michael J. Kalkowski___________
                                     Attorney for Wells Fargo Bank, N.A.


Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
